Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 1 of 33 PageID #: 1819




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

ANN WILDER,
        Plaintiff,
v.
                                                                  NO.9:20-CV-00040-ZJH
STEPHEN     F.           AUSTIN         STATE
UNIVERSITY,
        Defendant.


                                             ORDER

       Pursuant to 28 U.S.C. § 636(c), FED. R. CIV. P. 73, and order of the District Court, this

matter is before the undersigned United States Magistrate Judge for all proceedings and entry of

judgment in accordance with the consent of the parties. Pending before the court is a Motion for

Partial Summary Judgment (Doc. No. 47) by Plaintiff Ann Wilder, Ph.D. Also pending before the

court are Defendant Stephen F. Austin State University’s (“SFA”) Motion to Exclude Evidence of

Damages (Doc. No. 53) and Motion for Summary Judgment (Doc. No. 54).


       This is an employment discrimination case. Dr. Wilder claims that SFA paid her less than

a similarly situated male professor. Further, Dr. Wilder alleges that SFA retaliated against her for

reporting the pay disparity by refusing to renew her contract. SFA proposes gender-neutral reasons

for the difference in pay, and SFA insists that it offered Dr. Wilder a terminal contract due to

numerous complaints lodged against her.


       There are genuine disputes of material fact about whether SFA discriminated against

Dr. Wilder on the basis of her sex, and whether SFA’s nondiscriminatory justifications are valid.

Accordingly, the motions for summary judgment are denied with respect to all but one of
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 2 of 33 PageID #: 1820




Dr. Wilder’s claims. SFA is only entitled to summary judgment on Dr. Wilder’s disparate

treatment claims that are not based on the decision to issue her a terminal contract. Dr. Wilder’s

claims for wage discrimination, unlawful termination, and retaliation survive. Lastly, SFA’s

motion to exclude evidence of certain damages is granted, with the caveat that SFA’s request to

strike an expert’s opinion is denied.

                                I.      FACTUAL BACKGROUND

       SFA’s School of Social Work (“SSW”) is housed within the College of Liberal and Applied

Arts. The SSW is home to approximately fifteen full-time faculty members. At SFA, full-time

professors are either tenured or probationary. Probationary faculty members receive annual

contracts for each academic year, but SFA can decide not to renew a faculty member’s contract

“for any lawful reason or no reason.”

       In September of 2014, Dr. Wilder began working in the SSW as an Assistant Professor.

That was a full-time, tenure-track (probationary) position. When she was hired, Dr. Wilder did not

yet have her doctoral degree; she received her Ph.D. in Sociology in the Spring of 2016. At all

relevant times, her direct supervisor was Dr. Emmerentie Oliphant (female). Dr. Freddie Avant

(male) served as the Director of the SSW, and Dr. Brian Murphy (male) served as the Dean of the

College of Liberal and Applied Arts.

       Over the next several years, Dr. Wilder received a number of complaints from students

and faculty. In November of 2017, six students filed a harassment complaint against Dr. Wilder,

prompting SFA to investigate. Dean Murphy investigated the complaint and concluded that Dr.

Wilder’s behavior inside and outside the classroom was unprofessional and hostile. Dean Murphy

recommended to the Provost, Dr. Steven Bullard (male), that SFA dismiss Dr. Wilder. Dr. Wilder


                                                2
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 3 of 33 PageID #: 1821




appealed that decision to the Discrimination Review Board. While her appeal was pending, she

was temporarily suspended from teaching, and her office was moved to the library. The

Discrimination Review Board ultimately reversed, finding that her behavior did “not rise to the

level of harassment” as defined by SFA. The Board, however, recommended that the SSW handle

the matter internally as Dr. Wilder may have behaved inappropriately for a faculty member.

       Prior to the start of the 2016-2017 academic year, SFA hired Jose Carbajal, Ph.D. (male)

as a tenure-track Assistant Professor in the SSW. When SFA was hiring Dr. Carbajal, Dr. Avant

noticed that four Assistant Professors were making less than the $55,000-$65,000 available for Dr.

Carbajal’s position. Those professors were Dr. Wilder (female)—$53,425; Dr. Kara Lopez

(female)—$53,525; Kristin Bailey-Wallace (female)—$51,500; and Dr. James Morris (male)—

$53,435. Dr. Avant sent an email to administrators regarding this potential pay disparity. Dr. Avant

asked if it would be possible to pay Dr. Carbajal approximately $56,000 and use the remaining

funds in the budget to pay the rest of the Assistant Professors that same salary. That request was

denied. Dr. Carbajal was hired at a salary of $58,000. The following table reflects the salaries of

Dr. Carbajal and Dr. Wilder while at SFA.


        Academic Year                  Dr. Wilder’s Salary              Dr. Carbajal’s Salary

           2014-2015                         $52,000                             N/A

           2015-2016                         $53,425                             N/A

           2016-2017                         $54,425                           $58,000

           2017-2018                         $54,425                           $58,000

           2018-2019                    $55,695 (rejected)                     $58,000

           2019-2020                           N/A                             $62,103



                                                 3
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 4 of 33 PageID #: 1822




         Dr. Wilder claims that she raised the issue of unequal pay to her supervisor, Dr. Oliphant,

in March of 2018. On June 19, 2018, Dr. Wilder filed a complaint with SFA’s human resources

department (“HR”). HR notified Dr. Bullard just a few days later. Dr. Bullard assigned an

independent investigator—Dr. Timothy O. Bisping, Dean of the Business College—to look into

Dr. Wilder’s complaint. Dr. Bisping investigated her claim, and he prepared a report that attempted

to explain the difference in pay. First, he stated that more funds were available in the budget when

Dr. Carbajal was hired because Dr. Carbajal replaced a tenured professor, whereas Dr. Wilder

replaced a probationary professor. Second, Dr. Carbajal already had his Ph.D. when he was hired,

had prior teaching experience at SFA, and held a certification which Dr. Wilder lacked.1 Third,

Dr. Bisping noted that both Dr. Wilder (female) and Dr. Morris (male) were hired at the same time,

at the same starting salary. Accordingly, Dr. Bisping recommended dismissing Dr. Wilder’s

complaint about unequal pay.

         Dr. Bullard accepted that recommendation, and on July 24, 2018, Dr. Bullard signed a

terminal contract for Dr. Wilder. That meant Dr. Wilder was offered a final contract to teach during

the 2018-2019 academic year, but her contract would not be renewed after that school year. On

August 8, 2018, Dean Murphy notified Dr. Wilder that she would be receiving a terminal contract.

Dr. Wilder refused to accept the terminal contract and resigned from SFA. She accepted a contract

to work as an Assistant Professor at Carlow University for the 2018-2019 academic year. Her

salary there was approximately $58,088. She went on to work for the University of Pittsburgh

Medical Center at an hourly rate which approximates to $63,420 annually.




         1
           Dr. Wilder highly disputes that these factors played any role in SFA’s decision in 2016 to pay Dr. Carbajal
a higher starting salary. Rather, Dr. Wilder claims these reasons are pretextual.

                                                          4
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 5 of 33 PageID #: 1823




       While Dr. Wilder contends that SFA issued her the terminal contract in retaliation for

reporting the pay disparity between herself and Dr. Carbajal, SFA claims she was effectively let

go due to the numerous complaints about her behavior.

                               II.    PROCEDURAL BACKGROUND

       On April 22, 2021, Dr. Wilder filed a Motion for Partial Summary Judgment with respect

to her unequal pay claims under the Equal Pay Act. Doc. No. 47. SFA filed a response (Doc. No.

57), and Dr. Wilder replied (Doc. No. 59). On April 30, 2021, SFA filed a Motion to Exclude

Evidence of Damages. Doc. No. 53. Dr. Wilder responded (Doc. No. 56), and SFA replied (Doc.

No. 61). On April 30, 2021, SFA also filed a Motion for Summary Judgment. Doc. No. 54.

Dr. Wilder filed a response (Doc. No. 58), SFA filed a reply (Doc. No. 62), and Dr. Wilder filed a

sur-reply (Doc. No. 63).

                        III.         SUMMARY JUDGMENT STANDARD

       Summary judgment is proper if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). A

genuine dispute about a material fact exists if the evidence is sufficient for a reasonable jury to

return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material when it is relevant or necessary to the outcome of the case. Id. The

moving party bears the initial burden of demonstrating that there are no genuine disputes of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Harvill v. Westward Commc’ns,

LLC, 433 F.3d 428, 433 (5th Cir. 2005). The movant must support its assertion by “citing to

particular parts of materials in the record . . . or showing that the materials cited do not establish




                                                  5
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 6 of 33 PageID #: 1824




the . . . presence of a genuine dispute, or that an adverse party cannot produce admissible evidence

to support the fact.” FED. R. CIV. P. 56(c)(1)(A)-(B).

       “If the moving party fails to meet this initial burden, the motion must be denied, regardless

of the nonmovant’s response.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). “If

the movant does, however, meet this burden, the nonmovant must go beyond the pleadings and

designate specific facts showing that there is a genuine issue for trial.” Id. at 1075. The nonmovant

cannot satisfy its burden with conclusory allegations, unsubstantiated assertions, or only a scintilla

of evidence. Id. If the nonmoving party fails to make a showing sufficient to establish the existence

of an element essential to its case and on which it will bear the burden of proof at trial, summary

judgment must be granted. Celotex, 477 U.S. at 322-23.

       The court resolves any doubts and draws all reasonable inferences in favor of the

nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

United States ex rel. Longhi v. United States, 575 F.3d 458, 465 (5th Cir. 2009). But the court

“may not make credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing

Prods., 530 U.S. 133, 150 (2000); Anderson v. Liberty Lobby, 477 U.S. at 255.

                                        IV.     ANALYSIS

       Dr. Wilder asserts the following claims against SFA: wage discrimination under the Equal

Pay Act and Title VII; retaliation under the Equal Pay Act and Title VII; disparate treatment under

Title VII; and unlawful termination under Title VII. Title VII of the Civil Rights Act of 1964

makes it unlawful “for an employer to . . . discriminate against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). The Equal Pay Act (“EPA”)

proscribes discrimination “between employees on the basis of sex by paying wages to employees

                                                  6
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 7 of 33 PageID #: 1825




. . . at a rate less than the rate at which [the employer] pays wages to employees of the opposite

sex . . . for equal work on jobs the performance of which requires equal skill, effort, and

responsibility, and which are performed under similar working conditions.” 29 U.S.C. § 206(d)(1).

       Dr. Wilder only moves for summary judgment on her wage discrimination claims under

the Equal Pay Act. SFA moves for summary judgment on all of the Plaintiff’s claims. Dr. Wilder

objects to some evidence in the summary judgment record, and SFA moves to exclude evidence

of certain types of damages.

   A. Objections

       Before proceeding any further, the court will address some objections to summary

judgment evidence. “A party may object that the material cited to support or dispute a fact cannot

be presented in a form that would be admissible in evidence.” FED. R. CIV. P. 56(c)(2). In

particular, Dr. Wilder objects to SFA’s introduction of internal complaints against Dr. Wilder as

hearsay. Dr. Wilder also objects to portions of Dr. Avant’s declaration on various grounds.

       1.      Student and Faculty Complaints

       The summary judgment record contains nearly 100 pages of student and faculty complaints

against Dr. Wilder, spanning from 2014 to 2017. Some complaints contain harsh criticisms, and

some students even report traumatic experiences as a result of taking Dr. Wilder’s classes. SFA

argues that Dr. Wilder’s unprofessional conduct constituted a gender-neutral justification for its

adverse employment action. Dr. Wilder claims these complaints were insignificant at the time they

were made, and are only now being used by SFA as an excuse for its discriminatory conduct.

       As such, Dr. Wilder objects to these complaints as inadmissible hearsay. See FED. R. EVID.

801, 802. Notably, she is concerned because many of the complaints were anonymously submitted.

                                                7
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 8 of 33 PageID #: 1826




But her hearsay objection is without merit. SFA is not using these student complaints for the truth

of the matters asserted, but to show the effect on the listener. It does not matter whether the

complaints had any veracity—they put SFA on notice of a potential problem with Dr. Wilder’s job

performance. As such, “these complaints informed SFA’s investigation and decision-making.”

Def.’s Reply at 2, Doc. No. 62. They also go to SFA’s state of mind: SFA believed the complaints

to be true, and supposedly offered Dr. Wilder a terminal contract as a result. What matters is SFA’s

subsequent conduct after receiving the complaints (allegedly offering her a terminal contract for a

nondiscriminatory reason), not whether the complaints are actually true. Accordingly, Dr. Wilder’s

hearsay objection is OVERRULED.

       2.      Dr. Avant’s Declaration

       “An affidavit or declaration used to support or oppose a motion must be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated.” FED. R. CIV. P. 56(c)(4). SFA uses Dr.

Avant’s declaration to support its arguments, especially in response to the Plaintiff’s unequal pay

claims. In the seventh paragraph of his declaration, Dr. Avant proposes several gender-neutral

reasons why Dr. Carbajal received a higher salary than Dr. Wilder. See Doc. No. 55-1 at 31.

Dr. Wilder objects to this portion of Dr. Avant’s declaration for two reasons.

       First, Dr. Wilder argues that the court should disregard these statements under the sham

affidavit doctrine because they are self-serving and were only offered after she filed her motion

for summary judgment. Second, Dr. Wilder argues that the court should exclude the statements

under Rule 37(c) because SFA had previously explained the pay differential in a response to an

interrogatory, and that response did not include any of Dr. Avant’s purported reasons.



                                                 8
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 9 of 33 PageID #: 1827




       a.      Response to Interrogatory versus Declaration

       During discovery, Dr. Wilder posed the following interrogatory to SFA: “Explain why

Defendant paid Dr. Carbajal a hirer [sic] salary than Dr. Wilder in the academic years 2016-17 and

2017-18.” Doc. No. 60-1 at 4. Here is SFA’s verified response:

               Dr. Carbajal was paid a higher starting salary than Dr. Wilder
               because more funds were available in the 2016-2017 academic year
               when he was hired than were available in the 2014-2015 academic
               year when Dr. Wilder was hired. Dr. Carbajal was hired after a full-
               time tenured professor who had been teaching for over 30 years had
               retired, such that more funds were available in the salary line when
               he was hired. According to the university’s 2017-2018 Budget
               Book, no salary increases were awarded during that academic year.
               Thus, Dr. Carbajal did not receive a larger salary increase than Dr.
               Wilder.

Doc. No. 60-1 at 4. In Dr. Avant’s declaration, signed the day before SFA filed its motion for

summary judgment, he stated the following in paragraph 7:

               Dr. Jose Carbajal was hired as an assistant professor in SSW for the
               2016-2017 academic year. While Dr. Wilder was hired to replace an
               assistant professor, Dr. Carbajal was hired to replace a Full
               Professor. The Full Professor’s departure provided a larger amount
               of money in the salary line, which enabled SSW to offer a higher
               salary to the Full Professor’s replacement. In addition, Dr. Carbajal
               was offered a higher salary than Dr. Wilder because he had a Ph.D.
               in Social Work – not Sociology – at the time of his hiring, he had
               previous graduate teaching experience in a school of social work at
               SFA and the University of Texas at Arlington, scholarly
               presentations and publications, and a certification – Eye Movement
               Desensitization and Reprocessing (EMDR) – that Dr. Wilder lacked.

Doc. No. 55-1 at 31. Dr. Wilder objects because Dr. Avant’s declaration mentions additional

reasons for the pay differential that were not mentioned in SFA’s answer to the interrogatory.

       Some preview might explain why this discrepancy is important. Under the McDonnell

Douglas framework for Title VII cases, if the employer presents a nondiscriminatory justification

for its adverse employment action, the plaintiff must rebut that with evidence tending to show the

                                                9
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 10 of 33 PageID #: 1828




justification is pretextual. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 807 (1973).

Under the Equal Pay Act, the defendant has the burden to explain any pay disparities between men

and women performing the same jobs. See Siler-Khodr v. Univ. of Tex. Health Sci. Ctr. San

Antonio, 261 F.3d 542, 546 (5th Cir. 2001). Under both statutes, the defendant’s rationale for the

adverse employment decision is crucial. Whether the court accepts Dr. Avant’s version of events

will thus affect the court’s analysis.

        b.      Sham Affidavit Doctrine

        Dr. Wilder argues that the court should disregard Dr. Avant’s statements under the sham

affidavit doctrine. “Under the sham affidavit doctrine, a district court may refuse to consider

statements made in an affidavit that are ‘so markedly inconsistent’ with a prior statement as to

‘constitute an obvious sham.’” Winzer v. Kaufman Cnty., 916 F.3d 464, 472 (5th Cir. 2019)

(quoting Clark v. Resistoflex Co., A Div. of Unidynamics Corp., 854 F.2d 762, 766 (5th Cir. 1988)).

The purpose of the doctrine is to prevent a nonmoving party from “manufactur[ing] a dispute of

fact merely to defeat a motion for summary judgment.” Doe ex rel. Doe v. Dallas Indep. Sch. Dist.,

220 F.3d 380, 386 (5th Cir. 2000). Yet, “the sham affidavit doctrine is inappropriate where an

‘affidavit supplements, rather than contradicts’ an earlier statement.” Winzer, 916 F.3d at 473

(quoting Clark, 854 F.2d at 766). Moreover, “a district court must consider all the evidence before

it and cannot disregard a party’s affidavit merely because it conflicts to some degree with an earlier

statement. In light of the jury’s role in resolving questions of credibility, a district court should not

reject the content of an affidavit even if it is at odds with statements made earlier.” Id. at 472

(internal citations and quotation marks omitted).

        The court does not find that Dr. Avant’s declaration constitutes a sham. Rather than

contradict SFA’s earlier response, Dr. Avant confirms that the primary reason Dr. Carbajal was

                                                   10
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 11 of 33 PageID #: 1829




paid more than Dr. Wilder was supposedly because more funds were available in the budget when

he was hired. Whether or not that is a viable defense is considered in more detail below. See infra

section IV.B.1.c. For now, Dr. Avant’s declaration does not contradict SFA’s earlier response, but

supplements it. Quite literally, Dr. Avant says that Dr. Carbajal’s doctoral status, certification,

and previous experience were additional reasons for his higher salary. Doc. No. 55-1 at 31 (“In

addition”). Hence, invoking the sham affidavit doctrine is not appropriate here.

       c.      Rule 37

       Similarly, Dr. Wilder asks the court to disregard the relevant portions of Dr. Avant’s

declaration because SFA failed to identify the same reasons for the pay differential in its

interrogatory response. “If a party fails to provide information or identify a witness as required by

Rule 26(a) or (e), the party is not allowed to use that information or witness to supply evidence on

a motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”

FED. R. CIV. P. 37(c)(1).

       Here, Dr. Wilder has not been prejudiced by SFA’s failure to supplement its interrogatory

response. See id. (“unless the failure was . . . harmless”). In fact, Dr. Wilder has presented Dr.

Bisping’s 2018 report, in which he mentioned some of the same reasons to justify the difference

in starting salaries. See Doc. No. 47-2 at 41-51. Furthermore, Dr. Wilder persuasively argues that

SFA’s proffered reasons are perhaps pretextual because they have changed over time in response

to this lawsuit. Accordingly, Dr. Wilder’s objections to Dr. Avant’s declaration are

OVERRULED. The court now turns to the Plaintiff’s substantive claims.




                                                 11
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 12 of 33 PageID #: 1830




   B. Wage Discrimination Under Title VII and the Equal Pay Act

       1.      Wage Discrimination Under the Equal Pay Act

       The Equal Pay Act (“EPA”) proscribes discrimination “between employees on the basis of

sex by paying wages to employees . . . at a rate less than the rate at which [the employer] pays

wages to employees of the opposite sex . . . for equal work on jobs the performance of which

requires equal skill, effort, and responsibility, and which are performed under similar working

conditions.” 29 U.S.C. § 206(d)(1). “[I]n order to establish a claim under the Equal Pay Act, the

plaintiff must show (1) that her employer is subject to the Act; (2) that she performed work in a

position requiring equal skill, effort and responsibility under similar working conditions; and

(3) that she was paid less than members of the opposite sex.” Jones v. Flagship Int’l, 793 F.2d 714,

722-23 (5th Cir. 1986).

       Once the plaintiff establishes her prima facie case, the burden shifts to the defendant-

employer to show that the differential is justified under one of the EPA’s four enumerated

exceptions. Plemer v. Parsons-Gilbane, 713 F.2d 1127, 1136 (5th Cir. 1983). These exceptions

are: “(i) a seniority system; (ii) a merit system; (iii) a system which measures earnings by quantity

or quality of production; or (iv) a differential based on any other factor other than sex.” 29 U.S.C.

§ 206(d)(1). “The exceptions are affirmative defenses on which the employer has the burden both

of production and of persuasion.” Plemer, 713 F.2d at 1136. “Unlike Title VII, the burden of

persuasion may shift from the plaintiff to the defendant in a suit under the Equal Pay Act.” Jones

v. Flagship Int’l, 793 F.2d at 722; accord Sauceda v. Univ. of Tex. at Brownsville, 958 F. Supp.

2d 761, 779 (S.D. Tex. 2013).




                                                 12
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 13 of 33 PageID #: 1831




       a.      The Burden Shifts to the Defendant

       Here, “SFA concedes that [Dr.] Wilder can establish a prima facie case of wage

discrimination” under the EPA (and Title VII). Def.’s Mot. Summ. J. at 14, Doc. No. 54. SFA is

an employer subject to the EPA. Dr. Wilder and Dr. Carbajal held essentially the same assistant

teaching positions in the SSW. It is undisputed that Dr. Wilder (a female) earned $3,575 less than

Dr. Carbajal (a male) in each of the 2016-2017 and 2017-2018 academic years. Thus, the burden

shifts to SFA to justify the pay differential using one of the Act’s exceptions. SFA takes refuge in

the fourth exception, arguing that “factor[s] other than sex” explain the pay disparity.

       b.      “Any Other Factor Other than Sex” Exception

       “‘Any factor other than sex’ is a general, catch-all exception. The exception has been found

to apply when the disparity results from unique characteristics of the same job; from an

individual’s experience, training or ability; or from special exigent circumstances connected with

the business.” Wojciechowski v. Nat’l Oilwell Varco, L.P., 763 F. Supp. 2d 832, 852 (S.D. Tex.

2011) (quoting Perales v. Am. Ret. Corp., No. SA-04-CA-0928, 2005 WL 2367772, at *6 (W.D.

Tex. Sept. 26, 2005)).

       First and foremost, SFA claims that it hired Dr. Carbajal at a higher salary than Dr. Wilder

because Dr. Carbajal replaced a tenured Full Professor (whose departure freed up more funds in

the budget), whereas Dr. Wilder replaced an Assistant Professor. SFA also claims that Dr. Carbajal

began working at a higher salary because (1) Dr. Wilder did not have her Ph.D. in Sociology at

the time she was hired, while Dr. Carbajal already had his Ph.D. in Social Work; (2) Dr. Carbajal

had previous teaching experience at SFA; and (3) Dr. Carbajal had a certification which Dr. Wilder

lacked. But those latter arguments did not surface clearly until SFA filed its motion for summary


                                                 13
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 14 of 33 PageID #: 1832




judgment, along with Dr. Avant’s recent declaration. Before SFA had clearly raised any other

defenses, Dr. Wilder filed her motion for partial summary judgment. She asserts that SFA’s

“budget” defense fails as a matter of law.

       c.      Market Forces Defense?

       SFA primarily argues that Dr. Wilder received a lower salary than Dr. Carbajal because

SFA had more money available in the budget when it hired Dr. Carbajal. Dr. Carbajal replaced a

Full Professor who had retired after 30 years of teaching. Naturally, that retiree had earned a higher

salary over time, and so that professor’s vacancy freed up a larger pool of funds in the budget. Dr.

Wilder and Dr. Morris (male) both started working for SFA around the same time, and both

replaced Assistant Professors. They started at the same salary, which was lower than Dr. Carbajal’s

starting salary, because there was less money in the budget for those assistant teaching positions.

SFA’s “budget” explanation seems to satisfy its burden to justify the pay disparity on the basis of

“any other factor other than sex.” 29 U.S.C. § 206(d)(1). But Dr. Wilder argues SFA cannot rely

on such a defense because it is akin to the impermissible “market forces” defense.

       In Brennan v. City Stores, Inc., the Fifth Circuit Court of Appeals rejected a department

store’s defense that “the tighter market for salesmen and mail tailors” justified paying saleswomen

and seamstresses less money. 479 F.2d 235, 241 n.12 (5th Cir. 1973). Put differently, the court

suggested that defendants cannot avoid liability for paying employees of one sex more than the

other by chalking it up to inherently discriminatory market practices. See id.

       In Siler-Khodr, the Fifth Circuit affirmed the rule that the “market forces argument is not

tenable and simply perpetuates the discrimination that Congress wanted to alleviate when it

enacted the EPA.” Siler-Khodr v. Univ. of Tex. Health Sci. Ctr. San Antonio, 261 F.3d 542, 549


                                                 14
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 15 of 33 PageID #: 1833




(5th Cir. 2001). There, the court affirmed a verdict against a university for paying a female

professor $20,000 less per year than a male professor in the same department. Id. at 544. The

defendant tried to justify the wage differential by arguing that “the salary paid to a new employee

is driven almost entirely by market forces,” but the Fifth Circuit rejected that argument. Id. at 549.

       Here, Dr. Wilder argues that SFA’s “we had more money in the budget” defense fails as a

matter of law because it is essentially a market forces argument. After all, if an employer

coincidentally had more funds available every time it hired members of one sex but not the other,

that defense would not pass muster. SFA has a strong response:

               The pool of money available to replace a Full Professor is larger
               than the pool of money available to replace an Assistant Professor
               regardless of the sex of the applicants for the respective positions.
               Under Wilder’s theory, had SFA hired a female professor instead of
               Dr. Carbajal, then SFA’s policy would have “discriminated” against
               Wilder’s male colleague, Dr. Morris, who, like Wilder, was hired at
               a lower salary to replace an Assistant Professor. That the policy
               operates the same for both males and females establishes equal
               treatment, not sex discrimination.

Doc. No. 57 at 10. The court partially agrees. Saying “we had more money available that year” is

different from saying “men are generally paid more in this market.” The former recognizes

financial limitations without regard to a prospective employee’s sex, while the latter perpetuates a

discriminatory industry practice. Therefore, the court is not willing to say that SFA’s budget-line

defense constitutes a “market forces” argument so as to fail as a matter of law.

       Nonetheless, SFA’s hypothetical would result in Dr. Morris bringing this suit instead of

Dr. Wilder. The proper solution might have been for SFA to pay Dr. Carbajal the same salary as

the other Assistant Professors, or to pay him more but raise all the other Assistant Professors’

salaries to equalize them. That is why the court cannot grant SFA summary judgment. There is a

factual dispute over whether SFA’s budget practices fostered discrimination on the basis of sex.

                                                 15
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 16 of 33 PageID #: 1834




As explained below, a jury could ultimately find for the Plaintiff because SFA knew of a

potentially unlawful pay disparity, but chose not to fix it.

       Yet, SFA has presented additional gender-neutral explanations through Dr. Avant’s

declaration. Hiring considerations like prior experience and certifications are not based on sex. As

such, SFA has met its burden to present a gender-neutral explanation, and the Plaintiff’s motion

for partial summary judgment must be denied.

       d.      Pretext?

       If this were a Title VII claim, the court would proceed to the third step of the McDonnell

Douglas framework, and the plaintiff would have the burden to show that the defendant’s gender-

neutral justifications are pretextual. See infra section IV.B.2. But the pretext step operates

differently under the EPA because the defendant keeps the “burden of production and persuasion.”

Sauceda v. Univ. of Tex. at Brownsville, 958 F. Supp. 2d 761, 779 (S.D. Tex. 2013).

       SFA argues that the burden should shift back to Dr. Wilder, as in a Title VII claim. Some

older cases imply as such. See, e.g., Plemer, 713 F.2d at 1137 n.8; Phillips v. TXU Corp., 194 F.

App’x 221, 224 (5th Cir. 2006) (stating that plaintiff’s burden to show pretext applied to both his

Title VII and EPA claims); Perales, 2005 WL 2367772, at *3 (“Once the employer establishes a

defense, the employee may show that the purported reason is a pretext for discrimination.”) (citing

Plemer, 713 F.2d at 1137 n.8). But Dr. Wilder cites to a more recent decision from the Fifth Circuit

for the proposition that the burden does not shift back to the plaintiff to show pretext on an EPA

claim. According to Dr. Wilder, the burden remains on SFA to prove its affirmative defense by a

preponderance of the evidence. And if factual disputes remain, the fact finder should decide

whether SFA can prevail on its affirmative defense. The court tends to agree with Dr. Wilder.


                                                  16
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 17 of 33 PageID #: 1835




        In Lindsley v. TRT Holdings, Inc., the Fifth Circuit compared pay discrimination claims

under the EPA and Title VII. 984 F.3d 460 (5th Cir. 2021). “The burden shifting framework

established in McDonnell Douglas Corp. v. Green governs these claims.” Lindsley, 984 F.3d at

466 (internal citation omitted). Since the McDonnell Douglas framework includes the third step in

which the plaintiff must show the defendant’s pretext, one would think the burden would shift

back to the plaintiff to show pretext in an EPA claim as well. But the court later clarified, “Under

Title VII and the Texas Labor Code (but not under the Equal Pay Act), if the employer provides

such a reason, the burden shifts back to the plaintiff to establish that the employer’s stated reason

is pretextual.” Id. at 467 (emphasis added). A close reading of this sentence reveals that the

parenthetical is referring to whether the burden shifts. Essentially, the court will always consider

pretext if the analysis gets that far, but the burden never shifts back to the plaintiff in an EPA claim.

See Sauceda, 958 F. Supp. 2d at 779-80.

        Therefore, the impetus is on SFA to convince the court by a preponderance of the evidence

that the pay disparity can be explained by factors other than sex. The court is not prepared to make

that judgment call. On the one hand, SFA claims it had more money in the budget when it hired

Dr. Carbajal, and that Dr. Carbajal had his doctorate and more experience than Dr. Wilder. On the

other hand, Dr. Wilder had earned her Ph.D. by the time Dr. Carbajal was hired, and she had prior

teaching experience at the University of North Texas. See Siler-Khodr, 261 F.3d at 548-49 (holding

fact issues precluded summary judgment where evidence contradicted reasons given by university

for pay disparity).

        More importantly, SFA chose not to fix a known pay disparity. When SFA was hiring Dr.

Carbajal, Dr. Avant sent an email to members of the administration. He noted that, although the

budget allowed for Dr. Carbajal to have a higher starting salary, that would be inequitable because

                                                   17
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 18 of 33 PageID #: 1836




four other professors (three of whom were female) in the same school, in the same assistant

teaching positions, were being paid several thousand dollars less. See Doc. No. 60-1 at 11. Dr.

Avant asked if it would be possible to pay Dr. Carbajal less, or to pay him more but give the other

Assistant Professors raises to make all their salaries equal. For reasons that were not made clear in

the email thread, that request was denied. See id. at 14.

         To put it bluntly, Dr. Avant told administrators that a male professor would be making a

few thousand dollars more than three female professors (and one male), and SFA chose not to

address that problem. Another academic year went by, and still, SFA chose not to raise the salaries

of the other professors to bring them in line with Dr. Carbajal’s. SFA cannot allow discrimination

to persist by merely pointing to bureaucratic rules about how its budget functions.

         Furthermore, SFA did not point to Dr. Carbajal’s previous experience and certifications

until Dr. Wilder had already filed her summary judgment motion.2 There are genuine factual

disputes about whether SFA violated the EPA, and a jury could even decide that SFA willfully

violated the Act in light of the fact that the university chose not to fix a wage gap over the course

of two academic years.3 Conversely, a jury could accept SFA’s gender-neutral explanations and

deny relief. For example, a jury could believe that SFA paid Dr. Carbajal more simply because he



         2
           Dr. Bisping noted some of the same reasons in his 2018 report, but that report was only generated in response
to Dr. Wilder’s internal complaint about pay discrimination. The point is that there is little evidence contemporaneous
with Dr. Carbajal’s hiring to prove that these factors were considered by SFA when setting his salary. To the contrary,
the contemporaneous evidence reflects that SFA was fully aware of the pay disparity.
         3
           Dr. Wilder pleaded, in the alternative, willful and non-willful violations of the EPA. Doc. No. 19 ¶¶ 71-86;
see FED. R. CIV. P. 8(d). A willful violation of the EPA occurs when “the employer either knew or showed reckless
disregard for the matter of whether its conduct was prohibited by the statute.” McLaughlin v. Richland Shoe Co., 486
U.S. 128, 132-33 (1988). The biggest difference between the two is the statute of limitations: two years for non-willful
and three years for willful. 29 U.S.C. § 255(a). This means a plaintiff could recover an additional year of backpay if
the violation is willful. SFA claims this distinction is irrelevant here because Dr. Wilder and Dr. Carbajal only
overlapped for two academic years. Even if SFA willfully violated the Act, Dr. Wilder cannot recover for a third year
because she only suffered unequal pay for two years. If the jury finds a willful violation, that has symbolic value, but
SFA’s point that it will not augment the damages award is well taken.

                                                          18
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 19 of 33 PageID #: 1837




was better qualified. Thus, the parties’ motions for summary judgment with respect to the unequal

pay claims under the EPA must be denied.

       2.      Wage Discrimination Under Title VII

       A wage discrimination claim under Title VII largely mirrors a wage claim under the EPA,

with the exception that the burden shifts back to the plaintiff to show evidence of pretext:

               Title VII prohibits discrimination in compensation based on an
               individual’s sex. To establish a prima facie case for pay
               discrimination under Title VII, the plaintiff must show that he or she
               occupies a job similar to that of higher paid workers of the opposite
               sex. Once a prima facie case is established, the defendant must
               articulate a legitimate, non-discriminatory reason for the pay
               disparity. This burden is exceedingly light; the defendant must
               merely proffer non-gender based reasons, not prove them. Once
               such a justification is advanced, the plaintiff must demonstrate by a
               preponderance of the evidence that the employer had a
               discriminatory intent.

Wojciechowski v. Nat’l Oilwell Varco, L.P., 763 F. Supp. 2d 832, 854 (S.D. Tex. 2011). A plaintiff

can show that the employer’s proffered nondiscriminatory reason is false or “unworthy of

credence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147 (2000). Further, an

employer’s inconsistent explanations for an adverse employment action are also evidence of

pretext. See Taylor v. Cnty. Bancshares, Inc., 325 F. Supp. 2d 755, 773-74 (E.D. Tex. 2004)

(collecting cases). A plaintiff can also show “that the defendant’s reason, while true, is only one

of the reasons for its conduct, and another ‘motivating factor’ is the plaintiff’s protected

characteristic.” Rachid v. Jack In The Box, Inc., 376 F.3d 305, 309 (5th Cir. 2004).

       Under Title VII too, SFA concedes that Dr. Wilder has established a prima facie case of

wage discrimination. The burden shifts to SFA to present a legitimate reason for the pay

differential. SFA has met that burden. Dr. Wilder and Dr. Morris were hired at the same time to

replace Assistant Professors, and both received the same starting salary despite being members of
                                                19
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 20 of 33 PageID #: 1838




the opposite sex. This gives credence to SFA’s argument that Dr. Carbajal received a higher salary

because he was hired in a later year when more funds were available for his position. Furthermore,

SFA has pointed to additional nondiscriminatory reasons why Dr. Carbajal was paid more.

Therefore, the burden shifts back to Dr. Wilder to demonstrate that SFA’s reasons are mere pretext

for discrimination.

       Dr. Wilder has met that burden. With regard to SFA’s “budget” defense, Dr. Wilder has

shown that SFA may have ignored a clear pay disparity. Dr. Wilder has also shown that SFA’s

other defenses might be pretextual. It is curious that Dr. Avant’s declaration, which most clearly

states all the alleged reasons Dr. Carbajal earned a higher salary, did not appear until Dr. Wilder

had already filed her motion for summary judgment. A jury could find that SFA’s defenses have

been formulated in response to this lawsuit, given that SFA’s explanations for the wage disparity

have changed over time. See Taylor, 325 F. Supp. 2d at 773. Therefore, SFA’s motion for summary

judgment must be denied with respect to Dr. Wilder’s unequal pay claims under Title VII as well.

   C. Sex Discrimination Under Title VII

       To establish a prima facie case of discrimination using circumstantial evidence, the plaintiff

must prove that (1) she belongs to a protected class; (2) she was qualified for the position; (3) she

experienced an adverse employment action; and (4) she was treated less favorably than were other

similarly situated employees who were not members of the protected class. Outley v. Luke &

Assocs., 840 F.3d 212, 216 (5th Cir. 2016); Willis v. Cleco Corp., 749 F.3d 314, 320 (5th Cir.

2014). If the plaintiff establishes a prima facie case, the burden shifts to the employer to show it

had a legitimate, nondiscriminatory reason for the adverse employment action. If the defendant

satisfies this burden, the plaintiff must prove that the employer’s stated reason for the adverse

action was merely a pretext for the real, discriminatory purpose, or that the plaintiff’s protected

                                                 20
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 21 of 33 PageID #: 1839




characteristic was another motivating factor. Alvarado v. Tex. Rangers, 492 F.3d 605, 611 (5th

Cir. 2007).

       As a female who was qualified for the assistant teaching position, Dr. Wilder satisfies the

first two elements. SFA concedes that issuing her a terminal contract was an adverse employment

action, but Dr. Wilder complains of other forms of recourse that do not rise to the level of adverse

employment actions. While those actions are relevant to her retaliation and terminal contract

claims, they do not state sufficient claims by themselves. Accordingly, SFA is entitled to summary

judgment on those claims. Finally, SFA argues that Dr. Wilder cannot establish the fourth element

of her terminal contract claim because she cannot point to a proper comparator. But Dr. Wilder

has identified a proper comparator in the form of another male professor who kept his job despite

receiving similar complaints.

       1.      Disparate Treatment Claims that Are Not Actionable

       Dr. Wilder mainly alleges that SFA discriminated against her on the basis of her sex by

issuing her a terminal contract, whereas SFA would not have done the same to a male professor

who had received similar complaints. SFA concedes that issuing Dr. Wilder a terminal contract

was an adverse employment action. But Dr. Wilder also alleges disparate treatment in the way

SFA handled her student complaints. See Am. Compl. ¶¶ 93-104, Doc. No. 19. She complains

about being suspended from teaching for a semester, having her office moved to the library, and

not being able to select her desired class times. Id. ¶¶ 95, 108. SFA argues these “other alleged

adverse employment actions in support of her disparate treatment claim are not actionable.” Def.’s

Mot. Summ. J. at 18, Doc. No. 54. The court agrees with SFA.




                                                21
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 22 of 33 PageID #: 1840




       In the context of Title VII discrimination claims (as opposed to retaliation claims), only

“ultimate employment decisions” such as hiring, granting leave, discharging, promoting, and

compensating are actionable adverse employment actions. McCoy v. City of Shreveport, 492 F.3d

551, 559-60 (5th Cir. 2007); see also Cardenas-Garcia v. Tex. Tech. Univ., 118 F. App’x 793, 794

(5th Cir. 2004). “Performance reviews and investigations, therefore, do not qualify as ultimate

employment actions.” Cardenas-Garcia, 118 F. App’x at 794.

       Hence, Dr. Wilder cannot pursue sex discrimination claims to the extent they are not

predicated on the decision to issue her a terminal contract. She cannot recover solely because SFA

may have (1) treated her differently in the way that it investigated her complaints, (2) relegated

her to an office in the library, or (3) prevented her from teaching her desired classes. Dr. Wilder

does not controvert this point in her response to SFA’s summary judgment motion, and she

therefore waives any arguments in this regard. See Burrell v. Prudential Ins. Co., 820 F.3d 132,

140 (5th Cir. 2016). SFA is entitled to summary judgment on these unactionable claims. To be

clear, however, Dr. Wilder can still introduce evidence of these alleged actions insofar as they

relate to her terminal contract, retaliation, or unequal pay claims.

       2.      Unlawful Termination Claim

       Now to the heart of Dr. Wilder’s sex discrimination claim—unlawful termination. SFA

concedes that issuing Dr. Wilder a terminal contract was an actionable adverse employment action.

In order to establish her prima facie case, Dr. Wilder need only satisfy the remaining fourth

element—that others similarly situated were treated more favorably. She needs to show that she

was treated less favorably than a similarly situated male professor. SFA asserts that Dr. Wilder

cannot point to a proper comparator, but the court finds that she has.



                                                 22
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 23 of 33 PageID #: 1841




        a.      Similarly Situated Standard

        In the Fifth Circuit, “an employee who proffers a fellow employee as a comparator [must]

demonstrate that the employment actions at issue were taken ‘under nearly identical

circumstances.’” Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009) (quoting Little v.

Republic Ref. Co., 924 F.2d 93, 97 (5th Cir. 1991)). “The employment actions being compared

will be deemed to have been taken under nearly identical circumstances when the employees being

compared held the same job or responsibilities, shared the same supervisor or had their

employment status determined by the same person, and have essentially comparable violation

histories.” Id. at 260 (citations omitted).

        “Similarly situated individuals must be ‘nearly identical’ and must fall outside the

plaintiff’s protective class.” Lopez v. Kempthorne, 684 F. Supp. 2d 827, 857 (S.D. Tex. 2010).

However, “nearly identical” does not mean “identical.” Lee, 574 F.3d at 260. “For example, it is

sufficient that the ultimate decisionmaker as to employees’ continued employment is the same

individual, even if the employees do not share an immediate supervisor.” Id. at 260-61.

        That being said, “[e]mployees with different supervisors, who work for different divisions

of a company or who were the subject of adverse employment actions too remote in time from that

taken against the plaintiff generally will not be deemed similarly situated.” Id. at 259 (citing Wyvill

v. United Cos. Life Ins. Co., 212 F.3d 296, 302 (5th Cir. 2000)). “Likewise, employees who have

different work responsibilities or who are subjected to adverse employment action for dissimilar

violations are not similarly situated.” Id. at 259-60 (citing Smith v. Wal-Mart Stores (No. 471), 891

F.2d 1177, 1180 (5th Cir. 1990)).




                                                  23
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 24 of 33 PageID #: 1842




       b.      Dr. Kronrad Is a Proper Comparator

       Dr. Wilder has identified Dr. Gary Kronrad (male) as a proper comparator who may have

been treated more favorably. Therefore, Dr. Wilder has established a prima facie case of unlawful

termination under Title VII because she has satisfied the fourth and final element.

       Dr. Kronrad was a tenured professor in the College of Forestry. Like the School of Social

Work, the College of Forestry is housed within the College of Liberal and Applied Arts. In 2014,

six students filed complaints against Dr. Kronrad, similar to how six students filed a complaint

against Dr. Wilder in 2017. Dr. Bullard, who was the Dean of Forestry before he became the

Provost, investigated the complaints against Dr. Kronrad. The complaints alleged that Dr. Kronrad

was overbearing, intimidating, and confrontational, like a “military drill sergeant.” Doc. No. 60-7

at 37. Dr. Bullard found that Dr. Kronrad’s confrontational style manifested in his interactions

with students and faculty, similar to how students and faculty complained about Dr. Wilder’s

hostile attitude toward them. See id.

       As a result of Dr. Bullard’s investigation, Dr. Kronrad received an unsatisfactory

evaluation, and he was not allowed to teach a capstone course. But Dr. Bullard did not recommend

termination. On the other hand, Dr. Bullard signed Dr. Wilder’s terminal contract despite the fact

that the Discrimination Review Board had reversed Dr. Bisping’s finding that she engaged in

harassment. And that finding rested on the same SFA policy applicable to all professors—tenured

or probationary. See Dr. Bullard Dep. 20:10-21:11.

       SFA argues that Dr. Kronrad cannot be compared to Dr. Wilder because Dr. Kronrad was

a tenured professor and Dr. Wilder was not. SFA even cites Krystek v. University of Southern

Mississippi, 164 F.3d 251, 257 (5th Cir. 1999), for the proposition that faculty members can never


                                                24
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 25 of 33 PageID #: 1843




be similarly situated when they do not hold the same tenure status. But the Fifth Circuit has never

stated such a rule. In Krystek, the plaintiff was denied tenure because he failed to publish any peer-

reviewed work. Id. at 253-54. The court held that Krystek had not identified any comparators

because he could not point to a single female professor who had been given tenure despite failing

to publish scholarly work. See id. at 257-58. The Fifth Circuit did not hold that assistant professors

can never be similarly situated to tenured professors. To the contrary, the court implied that a

proper comparator in that case would have been a female tenured professor who had not published

any scholarly work before becoming tenured. Id. at 257 (“Krystek cannot point to a single tenured

faculty member who has not published scholarly work.”). So Dr. Kronrad’s tenure status does not

foreclose the possibility of him being similarly situated to Dr. Wilder.

       SFA correctly points out that Wilder, as an Assistant Professor, could have received a

terminal contract for any reason or no reason at all, whereas Kronrad, as a tenured professor, could

only be dismissed for good cause. But what matters more so is the fact that both professors were

subject to the same harassment policies. Furthermore, Dr. Bullard indeed found that Dr. Kronrad

had violated SFA’s policy.

       Both Dr. Kronrad and Dr. Wilder taught classes within the College of Liberal and Applied

Arts between 2014 and 2018. Both received complaints from students and faculty about their

confrontational or intimidating attitudes. See Lee, 574 F.2d at 260 (“essentially comparable

violation histories”). Those complaints prompted investigations, and Dr. Bullard was the ultimate

decisionmaker for both of them. See id. at 261 (“it is sufficient that the ultimate decisionmaker

. . . is the same individual”). Dr. Kronrad’s harassment findings were sustained, whereas Dr.

Wilder’s findings were reversed by the Discrimination Review Board. Yet Dr. Kronrad (male)

only lost his teaching privileges, whereas Dr. Wilder (female) was issued a terminal contract.

                                                 25
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 26 of 33 PageID #: 1844




A reasonable jury could find that Dr. Kronrad was a similarly situated male who was treated more

favorably under nearly identical circumstances.

       c.      The Burden Shifts to SFA

       Moving to the second McDonnell Douglas step, SFA has the burden to produce a

legitimate, nondiscriminatory reason for issuing Dr. Wilder her terminal contract. SFA has

identified such a reason. SFA points to nearly 100 pages of complaints from students and faculty

against Dr. Wilder during her time at SFA. Without going into too much detail, the complaints

paint a very bad picture. Other professors described dreading going into work if Dr. Wilder’s car

was in the parking lot. And several students described uncomfortable classes in which Dr. Wilder

allegedly made aggressive remarks towards them. Some students even claimed that Dr. Wilder

harassed them outside of class by discouraging them from visiting office hours, or harassing them

with messages late at night.

       Again, these complaints are not being offered for the truth of the matter, but to show SFA

had a nondiscriminatory reason for refusing to renew Dr. Wilder’s contract. If SFA offered Dr.

Wilder a terminal contract because SFA thought Dr. Wilder’s behavior was unacceptable, that

makes it more likely that SFA did not make the same decision on the basis of her sex.

       d.      Pretext

       Since SFA has presented a nondiscriminatory justification for its adverse employment

decision, the burden shifts to Dr. Wilder to demonstrate that the Defendant’s reasons are mere

pretext. Dr. Wilder has raised enough conflicting evidence to call SFA’s reasons into doubt.

       First, a jury could refuse to believe SFA’s justification because Dr. Wilder had been

receiving complaints since she started teaching at SFA in 2014. It is curious that Dr. Wilder

                                                  26
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 27 of 33 PageID #: 1845




received complaints for years without being terminated, but only a month after she formally

reported discrimination, she was offered the terminal contract, with the complaints being the

reason for her discharge. SFA might say that the complaints she received in 2017 were more

severe, but a jury should decide whether to believe SFA. Second, Dr. Kronrad received similar

complaints about his intimidating behavior, but he was not terminated. That fact makes it more

likely that Dr. Wilder’s sex was at least a motivating factor in the decision to issue her the terminal

contract. Therefore, SFA is not entitled to summary judgment on Dr. Wilder’s unlawful

termination claim under Title VII.

   D. Retaliation Under Title VII and the Equal Pay Act

       1.      Framework

       “Both the Equal Pay Act and Title VII prohibit retaliation against an employee for

complaining about prohibited discrimination.” Gentry v. Jackson State Univ., 161 F. Supp. 3d 418,

420 (S.D. Miss. 2015) (citing 29 U.S.C. § 215(a)(3); 42 U.S.C. § 2000e-3(a)). “Retaliation claims

under Title VII are governed by the familiar three-step McDonnell Douglas test.” LeMaire v. La.

Dep’t Transp. & Dev., 480 F.3d 383, 388 (5th Cir. 2007) (citing McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-04 (1973)). To establish a retaliation claim under Title VII or the EPA,

a plaintiff must demonstrate that (1) she engaged in protected activity; (2) she experienced an

adverse employment action; and (3) there is a causal connection between the protected activity

and the adverse employment action. Fisher v. Lufkin Indus., Inc., 847 F.3d 752, 757 (5th Cir.

2017); see also Lindsley v. TRT Holdings, Inc., 984 F.3d 460, 469 (5th Cir. 2021) (“We analyze

retaliation claims under Title VII, the Texas Labor Code, and the FMLA pursuant to the

McDonnell Douglas burden-shifting framework, and we are offered no reason why we should not

do the same under the Equal Pay Act.”).

                                                  27
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 28 of 33 PageID #: 1846




       For the causal connection element, “[i]f an adverse employment action occurs within close

temporal proximity to protected activity known to the employer, a plaintiff will have met her

burden to establish a prima facie case of retaliation.” Badgerow v. REJ Props., Inc., 974 F.3d 610,

619 (5th Cir. 2020); see also Garcia v. Pro. Contract Servs., Inc., 938 F.3d 236, 243 (5th Cir.

2019) (holding that a period of two and a half months between the protected activity and the

adverse employment action was sufficient to show causal connection).

       “Assuming the plaintiff is able to establish her prima facie case, the burden then shifts to

the defendant to demonstrate a legitimate nondiscriminatory purpose for the employment action.

If the defendant satisfies this burden, the plaintiff must prove that the employer’s stated reason for

the adverse action was merely a pretext for the real, discriminatory purpose.” Gee v. Principi, 289

F.3d 342, 345 (5th Cir. 2002) (citations omitted); see also Septimus v. Univ. of Houston, 399 F.3d

601, 607 (5th Cir. 2005).

       2.      Prima Facie Case

       SFA concedes that Dr. Wilder engaged in protected activity when she filed a written

complaint with HR on June 19, 2018. Next, SFA admits she experienced an adverse employment

action when she received a terminal contract. But SFA argues that Dr. Wilder cannot establish a

causal connection between the protected activity and the adverse employment action.

       SFA argues that “the decision to terminate her had already been set in motion,” meaning

that it could not have possibly retaliated against her for a complaint that had yet to exist. Doc. No.

54 at 21. For example, Dean Murphy recommended that Dr. Wilder be dismissed in January of

2018, well before her June 19 complaint. Next, Dr. Avant stated in his declaration that on June 6,

2018, he “participated in the decision to issue Dr. Wilder a terminal contract for the 2018-2019




                                                 28
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 29 of 33 PageID #: 1847




Academic Year.” Doc. No. 55-1 at 31. He declared that he “had no knowledge of any complaints

from Dr. Wilder regarding any complaint about pay disparity” at the time. Id.

       Dr. Wilder responds that she has established a causal connection between her protected

activity and the adverse employment action. First, Dean Murphy’s recommendation of dismissal

back in January of 2018 was based on his finding that Dr. Wilder had violated SFA’s harassment

policy—a finding later reversed by the Discrimination Review Board. Second, no one has

corroborated Dr. Avant’s statement that the decision to issue a terminal contract was made on June

6, 2018. Even if that were true, SFA admitted in its Amended Answer that “Plaintiff informally

complained to her supervisors, including Dr. Oliphant and Director Avant, beginning in March

2018.” Compare Am. Compl. ¶ 87, Doc. No. 19, with Am. Answer ¶ 87, Doc. No. 33. So either

the decision was made on June 6, and thus came within three months of her informal complaint in

March, or the decision was made in July, about a month after Dr. Wilder filed her formal complaint

with HR. Both suggest “close temporal proximity” between the protected activity and the adverse

employment decision. But see Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268 (2001) (suggesting

that three months was insufficient).

       Additionally, Dean Murphy testified during his deposition that, although he and Dr. Avant

“have a say” in hiring decisions, the Provost, Dr. Bullard, is the final decision maker. Murphy Dep.

22:6-12. It is undisputed that Dr. Bullard knew about Dr. Wilder’s discrimination complaint when

he made the decision to offer her a terminal contract. In fact, he had personally assigned Dr.

Bisping to investigate the June 19 complaint. So he was well aware that Dr. Wilder had complained

about pay discrimination when he signed her terminal contract on July 24, 2018. That decision was

knowingly made within a month or so of her complaint. That is sufficient for causal connection




                                                29
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 30 of 33 PageID #: 1848




under the Fifth Circuit’s precedents. See Badgerow, 974 F.3d at 619; Garcia, 938 F.3d at 243.

Therefore, Dr. Wilder has established a prima facie case of retaliation under Title VII and EPA.

        3.      Final Steps

        As previously mentioned, SFA has proposed a legitimate, nondiscriminatory reason for

issuing Dr. Wilder a terminal contract. SFA claims it refused to renew her contract due to numerous

complaints about her attitude toward students. Again, Dr. Wilder has shown that justification might

be pretextual, or at least that the decision to terminate her was based on mixed motives. There are

genuine disputes of material fact about when SFA decided to offer Dr. Wilder her terminal

contract, and whether that decision was in retaliation for reporting pay discrimination. Thus, the

court denies SFA’s motion for summary judgment with respect to the retaliation claims under Title

VII and the EPA.

    E. Motion to Exclude Evidence of Damages

        SFA moves to exclude evidence of certain damages. Doc. No. 53. Namely, SFA seeks to

exclude Dr. Wilder’s claims for (1) backpay, (2) front pay, (3) expenses incurred in seeking other

employment and moving across the country, (4) loss of social security benefits, and (5) pay-

differential damages after August 2018 because Dr. Wilder left SFA.4




        4
         “Note, SFA has not sought to exclude any other damages, such as the pay-differential damages prior to
August 2018; liquidated damages under the EPA; attorney’s fees; statutory damages under Title VII, and non-
economic damages.” Pl.’s Resp. at 2, Doc. No. 56.


                                                     30
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 31 of 33 PageID #: 1849




         1.       Types of Damages No Longer at Issue

         Dr. Wilder has decided to forego her claims for (1) back pay, (3) relocation expenses, (4)

loss of social security benefits, and (5) pay-differential damages after August 2018.5 See Pl.’s

Resp. at 2-4, Doc. No. 56. Accordingly, SFA’s motion is granted as unopposed with respect to

those kinds of damages.

         2.       Front Pay

         Dr. Wilder contests, however, that she should be allowed to recover (2) front pay. Front

pay is an equitable remedy to be determined by the court; it is not awarded by the jury. See Julian

v. City of Houston, 314 F.3d 721, 729 (5th Cir. 2002); Deloach v. Declhamps, Inc., 897 F.2d 815,

823-24 (5th Cir. 1990) (“As an equitable remedy under federal law, we believe that it was within

the district court’s discretion to determine the amount of the front pay award.”). “[F]ront pay is

simply money awarded for lost compensation during the period between judgment and

reinstatement or in lieu of reinstatement.” Pollard v. E.I. du Pont de Nemours & Co., 532 U.S.

843, 846 (2001). “For instance, when an appropriate position for the plaintiff is not immediately

available without displacing an incumbent employee, courts have ordered reinstatement upon the

opening of such a position and have ordered front pay to be paid until reinstatement occurs.”

Id. at 846.

         “Although reinstatement is the preferred equitable remedy for a discriminatory discharge,

[the Fifth Circuit] has held that front pay—money awarded for future lost compensation—is

appropriate when reinstatement is not feasible.” Julian, 314 F.3d at 728. “[F]ront pay is a




         5
           “Dr. Wilder agrees that, due to the fact she secured another position, she is not entitled to recover the pay
differential between her and Jose Carbajal, Ph.D. (the male comparator) after August 2018.” Id. at 4.

                                                          31
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 32 of 33 PageID #: 1850




prospective remedy that estimates the damage plaintiff will continue to suffer after the date of final

judgment as a result of the wrongdoing.” Palasota v. Haggar Clothing Co., 499 F.3d 474, 490-91

(5th Cir. 2007); see also Floca v. Homcare Health Servs., Inc., 845 F.2d 108, 112 (5th Cir. 1988)

(“Front pay is a remedy for the postjudgment effects of discrimination. It compensates the plaintiff

for lost income from the date of the judgment to the date the plaintiff obtains the position she

would have occupied but for the discrimination.”).

       Although district courts have wide latitude in determining whether and to what extent they

should award front pay, courts should strongly consider whether such an award would result in a

windfall. See Palasota, 499 F.3d at 491; Julian, 314 F.3d at 728-30; see also Giles v. Gen. Elec.

Co., 245 F.3d 474, 494-95 (5th Cir. 2001) (affirming district court’s decision to offset, from the

front pay award, other damages the plaintiff already won due to his inability to work in the future).

       Here, a front pay award would deliver a windfall to the Plaintiff. It is undisputed that Dr.

Wilder secured a comparable position at another university, where in fact, she earned a higher

salary ($58,088 compared to $54,425). She does not need to be made whole for time spent in the

future waiting on reinstatement, or searching for another job, because she moved to other positions

with higher pay. See Forrest v. Dynamic Sec. Corp., No. Civ.A. 00-3423, 2002 WL 1204917, at

*14 (E.D. La. May 2, 2002) (“Smith is also not entitled to front pay because she is better off in her

new job than she was at Dynamic.”). Therefore, SFA’s motion to exclude evidence of damages is

granted with respect to front pay as well.

       3.      Expert Opinion on Compensation

       One issue remains. In one sentence, SFA asks the court to exclude “the compensation

opinion of Wilder’s designated expert, Thomas W. Glass, Ph.D., CPA,” because he estimated


                                                 32
Case 9:20-cv-00040-ZJH Document 78 Filed 08/02/21 Page 33 of 33 PageID #: 1851




damages through August 2019 in his expert report. Doc. No. 53 at 3. That request is denied. If the

expert’s damages estimate is too high because his model considers an extra year’s worth of pay,

that is fertile ground for cross examination, not a last-minute strike. SFA’s motion to exclude

damages is thus denied on that basis.

                                        V.   CONCLUSION

       It is, therefore, ORDERED that Plaintiff Ann Wilder’s Motion for Partial Summary

Judgment (Doc. No. 47) is DENIED.

       It is further ORDERED that Defendant SFA’s Motion for Summary Judgment (Doc. No.

54) is GRANTED AND DENIED IN PART. The motion is GRANTED with respect to

Plaintiff’s disparate treatment claims that are not based on adverse employment actions. Those

claims are DISMISSED, though the underlying conduct alleged may be relevant to Plaintiff’s

other claims. The motion is DENIED with respect to all of the Plaintiff’s remaining claims under

Title VII and/or the Equal Pay Act.

       It is further ORDERED that Defendant SFA’s Motion to Exclude Evidence of Damages

(Doc. No. 53) is GRANTED AND DENIED IN PART. At trial, Dr. Wilder may not recover

damages in the form of (1) backpay, (2) front pay, (3) expenses incurred in seeking other

employment and moving across the country, (4) loss of social security benefits, and (5) pay-

differential damages after August 2018. The motion is DENIED insofar as SFA moves to strike

the opinion of Dr. Wilder’s designated expert, Thomas W. Glass, Ph.D., CPA, on the basis that he

estimated compensatory damages through August of 2019.

         SIGNED this 2nd day of August, 2021.




                                                     _________________________
                                                     Zack Hawthorn
                                               33    United States Magistrate Judge
